Mr. Presiding Justice Scofield delivered the opinion of the Court. This suit was brought by appellee to recover from appellant a balance of $92.25, alleged to be due for goods sold and delivered. Appellee recovered a judgment for the full amount claimed and appellant brings the case to this court by appeal, alleging in his brief, as the only ground for reversal, that the verdict is not warranted by the evidence. To justify interference by this court on this ground, the verdict must be manifestly against the weight of the evidence. But a careful reading of the record impresses us with the belief that the verdict is justified by the evidence. True, the controversy must be decided upon the testimony of the two parties as to the main facts of the case; but appellant’s manner of testifying, which is sometimes evasive, and sometimes impudent, discredits his testimony sufficiently to justify the jury in finding against him. A witness who refuses to answer proper questions, propounded not only by his opponent’s attorney, but also by the court, can not complain if his stubbornness should be regarded as impeaching his truthfulness. There is no error in the record, and the judgment is therefore affirmed.